     Case 5:17-cv-00241-PRL Document 62 Filed 06/05/20 Page 1 of 2 PageID 315



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

CARLOS H. SOTO,

        Plaintiff,

v.                                                                 Case No: 5:17-cv-241-Oc-PRL

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                             ORDER
        Based on the recent status reports filed by the Commissioner (Docs. 59, 60), the underlying

administrative proceedings have been completed. However, the Social Security Administration

cannot complete the certified administrative transcript of the record until its employees (who have

been teleworking due to COVID-19) return to the office. Once the certified administrative record

is complete and filed, the Court will reopen the case and issue a briefing schedule.

        In his recent filing (Doc. 61), Plaintiff asks that the Commissioner be required to reply to

his filing at Doc. 51—instead of the original complaint—since there is now a different final

decision at issue. When the Court issues its scheduling order, it will set a deadline by which

Plaintiff has to file a memorandum in support of his position. To the extent Plaintiff wishes to rely

on his filing at Doc. 51 – instead of filing a separate memorandum—he may advise the Court

before his deadline to file his memorandum.
  Case 5:17-cv-00241-PRL Document 62 Filed 06/05/20 Page 2 of 2 PageID 316



       DONE and ORDERED in Ocala, Florida on June 5, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -2-
